DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
3.	Claims 1, 7 and 14 are amended.
4.	Claims 2-6, 8-13 and 15-16 are canceled.
5.	Claims 1, 7 and 14 are remaining in the application.
6.	The Amended Drawings (Annotated Sheets) are accepted.
7.	The amended Specification is accepted.
Allowable Subject Matter
8.	Applicant’s amendment overcomes all previous objections and rejections as presented in the Final Rejection mailed on 9/10/2021.  Thus, the remaining claims 1, 7 and 14 are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest:
The claimed ballast water-free ship comprising:
a bulbous bow and a bulbous stern each protruding downward to form a stepped portion in a bottom shell plate of a ship, between either the bow or the stern and a midship section;
a bilge keel provided on a bottom of the bottom shell plate in the midship section and disposed in a longitudinal direction of the bottom shell plate; and
three fin stabilizers disposed on the bottom of the bottom shell plate in the midship section and between the bulbous bow and the bulbous stern, the three fin stabilizers being arranged in the longitudinal direction of the bottom shell plate,
wherein a bottom surface of a cargo containment located in the midship section of the ship has an inclination in a direction of the stern,
wherein the ship is configured to use clean water including drinking water or extinguishing water as ballast water during cargo loading or unloading,
wherein the stepped portion formed on the bottom shell plate, between either the bow or the stern and the midship section, causes a difference in height between a draft of the midship section and a draft of either the bow or the stern, such that posture control of the ship in a body of water is enabled in a ballast water-free condition, using a difference in depth of the bottom shell plate between either the bow or the stern and the midship section, and
wherein a hull bilge radius of the bottom shell plate is formed so as to make corresponds to an angle between a side and a bottom of the bottom shell plate equal to 90°.
Nor, 
The claimed method of constructing a ballast water-free ship, comprising:
providing a bulbous bow and a bulbous stern, each of the bulbous bow and the
bulbous stern protruding downward to form a stepped portion in a bottom shell plate of a ship, between either the bow or the stern and a midship section;
providing a bilge keel on a bottom of the bottom shell plate in the midship section and in a longitudinal direction of the bottom shell plate;
providing three fin stabilizers on the bottom of the bottom shell plate in the midship section and between the bulbous bow and the bulbous stern and arranging the three fin stabilizers in the longitudinal direction of the bottom shell plate;
forming a bottom surface of a cargo containment, located in the midship section of the ship, to have an inclination in a direction of the stern; and
forming a hull bilge radius of the bottom shell plate so as to make an angle between a side and a bottom of the bottom shell plate equal to 90°,
wherein the stepped portion formed on the bottom shell plate, between either the bow or the stern and the midship section, causes a difference in height between a draft of the midship section and a draft of either the bow or the stern, such that posture control of the ship in a body of water is enabled in a ballast water-free condition, using a difference in depth of the bottom shell plate between either the bow or the stern and the midship section.
As specifically claimed by applicant.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
12/15/2021